PER CURIAM.
This is a civil action for money damages. The first trial in this case took place in June *5921970. At the close of plaintiff’s case the trial court sustained defendants’ motion for a directed verdict. However, in August 1970 the trial court sustained plaintiff’s motion for a new trial.
The defendants appealed. In Stephan v. World Wide Sports, Inc., 502 S.W.2d 264 (Mo.1973), the Supreme Court affirmed the action of the trial court in sustaining plaintiff’s motion for a new trial.
The second trial took place in January 1975. The jury found for plaintiff in the amount of $35,000 actual damages against both defendants, and in the amount of $17,-000 punitive damages against defendant Scherck. The trial court subsequently entered an order finding the jury verdict to be excessive as to actual damages and stated in its order that it would sustain the defendants’ motion for a new trial unless plaintiff remitted all but $100 of the actual damages verdict. The plaintiff made the remittitur. Accordingly, the judgment appealed from is $100.00 actual damages against both defendants, and $17,000 punitive damages against defendant Scherck.
We are compelled to dismiss the appeal because appellants have failed to comply with Rule 84.04(c). Devoy v. Devoy, 502 S.W.2d 428[2] (Mo.App.1973). The appellants’ purported “Statement of Facts” utterly fails to be “a fair and concise statement of the facts relevant to the questions presented for determination.” After several paragraphs relating the history of the case prior to the second trial and a statement of the pleadings, the appellants only reference to the second trial is as follows:
“On January 28,1975, trial began in Division 9 of the St. Louis Circuit Court, Judge Daniel T. Tillman presiding, and on January 29, 1975, the jury returned a verdict for plaintiff and against defendants World Wide Sports, Inc. and Roger L. Scherck in the amount of $35,000 actual damages and against defendant Roger L. Scherck only in the amount of $17,000 punitive damages.”
This statement informs us of the result of the second trial but relates not one eviden-tiary fact from the 120 pages of testimony. Also there is not a single specific page reference to the transcript in the purported statement of facts. Rule 84.04(h). Nor does the argument portion of appellants’ brief help us determine the facts. Likewise the argument portion has very few specific page references to the transcript in violation of Rule 84.04(h).
The one sentence statement of facts concerning the second trial is so grossly inadequate that it warrants dismissal of the appeal. Power v. Automobile Club Inter-Insurance Exchange, 516 S.W.2d 541[2] (Mo.App.1974). Nevertheless, we have examined appellants’ points and find them to be without merit.
The appeal is dismissed.
All concur.